CONFESSION OF ERROR

PER CURIAM.
Defendant appeals from an order denying his motion to correct an illegal sentence. Based upon the State’s proper confession of error and our prior opinion in D’Haiti v. State, 818 So.2d 670 (Fla. 3d DCA 2002), we again vacate the sentence and remand this matter to the trial court with specific directions to correct the written sentencing order in Circuit Court Case No. 95-30634 to conform to the oral sentence pronounced by the court in Circuit Court Case No. 95-30634.
Sentence vacated; remanded with directions.